DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Kai et al (WO 2020078237 A1).
Regarding claim 1, Kai et al disclose a microphone comprising:
a microphone element configured to detect sound (Kai et al; Para [0268]);
a digital signal processor configured to process a first audio signal that is based on the sound in accordance with a selected one of a plurality of digital signal processing modes (Kai et al; Para [0257]-[0258]), wherein each of the plurality of digital signal processing modes is for processing the first audio signal in a different way and automatically adjusting one or more parameters of the selected one of the plurality of digital signal processing modes based on a target gain (Kai et al; Para [0259][0263][0272]); and a first connector configured to output a digital signal resulting from processing the first audio signal in accordance with the selected one of the plurality of digital signal processing modes (Kai et al; Para [0285]).

Regarding claim 2, Kai et al disclose the microphone of claim 1, wherein each of the plurality of digital signal processing modes comprises a different combination of a microphone position setting and a tone setting (kai et al; Para [0127][0140][0149]).

Regarding claim 3, Kai et al disclose the microphone of claim 1, wherein each of the plurality of digital signal processing modes is associated with a different setting comprising at least one of the following settings: a gain control setting, an equalization setting, a de-essing setting, a bass setting, a limiter setting, or an audio compression setting (Kai et al; Para [0072]).

Regarding claim 4, Kai et al disclose the microphone of claim 1, wherein the microphone is a directional dynamic microphone (Kai et al; Para [0118]).

Regarding claim 6, Kai et al disclose the microphone of claim 1, wherein the first connector is a universal serial bus (USB) connector (Kai et al; Para [0285]).

Regarding claim 7, Kai et al disclose the microphone of claim 1, wherein each of the plurality of digital signal processing modes is associated with a different target gain (Kai et al; Para [0127]).

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Shure (NPL, MV5 Condenser Microphone) 
Regarding claim 11, Shure discloses a method comprising: generating a first audio signal based on sound detected by a microphone element of a microphone (Shure; Page 1; condenser microphone); selecting, from a plurality of digital signal processing modes, a selected digital signal processing mode, wherein each of the plurality of digital signal processing modes for processing the first audio signal in a different way (Shure; Page 3; selection 4); automatically adjusting one or more parameters of the selected digital signal processing mode based on a target gain (Shure; Page 8; lines 15-20; dynamic processing via presets); performing, by the microphone, digital signal processing of the first audio signal in accordance with the selected digital signal processing mode and using the one or more adjusted parameters (Shure; Page 4; preset mode settings; Page 8; lines 15-20; dynamic processing via presets); generating, by the microphone, a digital audio signal based on the digital signal processing that is performed (Shure; Page 8; lines 15-20; dynamic processing via presets); and outputting the digital audio signal via a first connector of the microphone (Shure; Page 2; USB connector to computer).

Regarding claim 12, Shure discloses the method of claim 11, wherein each of the plurality of digital signal processing modes comprises a combination of a microphone 

Regarding claim 13, Shure discloses the method of claim 11, wherein each of the plurality of digital signal processing modes is associated with a plurality of settings for at least one of the following audio processing aspects: an equalization setting, a de-essing setting, a bass setting, a limiter setting, or an audio compression setting (Shure; Page 4; distance gain control and equalizer setting and compression).

Regarding claim 14, Shure discloses the method of claim 11, wherein further wherein the first connector comprises a universal serial bus (USB) connector (Shure; Page 2; USB connector to computer).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al (WO 2020078237 A1) in view of Takashi et al (JP 2007-325141 A1).
Regarding claim 5, Kai et al disclose the microphone of claim 1, further comprising a body that comprises a capacitive-touch interface configured to allow for .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al (WO 2020078237 A1) in view of Adams et al (US 2013/0121504 A1).
Regarding claim 8, Kai et al disclose the microphone of claim 1, but do not expressly disclose wherein the first connector is configured to receive a control signal from another device indicating the selected one of the plurality of digital signal processing modes. However, Adams et al disclose a microphone wherein the first connector is configured to receive a control signal from another device indicating the selected one of the plurality of digital signal processing modes (Adams et al; Para [0073]; control channel transmitting gains settings). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al (WO 2020078237 A1) in view of Kimura et al (JP 2005039531A) and further in view of Xinyuan et al (CN 209170600U).
Regarding claim 9, Kai et al disclose the microphone of claim 1, but do not expressly disclose wherein the first connector is a universal serial bus (USB) connector, further comprising an XLR connector configured to receive an analog second signal, wherein the microphone is configured to output, via the USB connector, a digital signal based on both the analog second audio signal received via the XLR connector and the first audio signal. However, in the same field of endeavor, Kimura discloses a method comprising: further comprising a connector configured to receive an analog second signal (Kimura et al; Fig 1; receiving audio from mic B), wherein the microphone is configured to output, via the USB connector, a digital signal based on both the analog second audio signal received via the XLR connector and the first audio signal (Kimura et al; Fig 1; USB interface 20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the connector taught by Kimura as connector in the device taught by Kai. The motivation to do so would have been to provide a plurality of options to the user. Moreover, in the same field of endeavor, Xinyuan et al disclose a microphone converter wherein the analog connector is an XLR connector (Xinyuan et al; Page 2; lines 25-35 XLR connector to digital circuit). It would have been obvious to one of the ordinary skills in the art before the effective .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kai et al (WO 2020078237 A1) in view of Kimura et al (JP 2005039531A) and further in view of Xinyuan et al (CN 209170600U) and further in view of Nishitani et al (US 2001/0015123 A1).
Regarding claim 10, Kai et al in view of Kimura and further in view of Xinyuan disclose the microphone of claim 9, wherein the one or more parameters are selected from one or more of the following parameters: attack, hold, or decay. However, in the same field of endeavor, Nishitani et al disclose a microphone converter wherein the analog connector is an XLR connector (Nishitani et al; Para [0376];[0170]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the parameters taught by Nishitani as parameters in the processor taught by Kai. The motivation to do so would have been to improve the quality of the audio signal outputted by the microphone.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shure (NPL, MV51 Condenser Microphone) in view of Adams et al (US 2013/0121504 A1).
Regarding claim 15, Shure discloses the method of claim 11, but do not expressly disclose further comprising receiving, via the first connector, a control signal, wherein the selecting comprises selecting the selected digital signal processing mode .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shure (NPL, MV51 Condenser Microphone) in view of Kimura et al (JP 2005039531A)
Regarding claim 16, Shure discloses the method of claim 11, but do not expressly disclose further comprising receiving, via a second connector of the microphone, a second audio signal, wherein the performing digital signal processing comprises performing, by the microphone, digital signal processing of the first audio signal and the second audio signal in accordance with the selected digital signal processing mode. However, in the same field of endeavor, Kimura discloses a method further comprising receiving, via a second connector of the microphone, a second audio signal (Kimura et al; Fig 1; receiving audio from mic B), wherein the performing digital signal processing comprises performing, by the microphone, digital signal processing of the first audio signal and the second audio signal in accordance with the selected digital signal processing mode (Kimura et al; Fig 1; USB interface 20). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the converter taught by Kimura as connector in the device taught by .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (JP 2005039531A) in view of Xinyuan et al (CN 209170600U).
Regarding claim 17, Kimura discloses a method comprising: detecting sound by the first microphone (Kimura; Fig 1; mic 10); receiving, by a first microphone, an audio signal from a second microphone via an analog connector (Kimura et al; Fig 1; receiving audio from mic B) and outputting, via a universal serial bus (USB) connector, a digital signal based on both the audio signal received via the analog connector and the detected sound (Kimura et al; Fig 1; USB interface 20); but do not expressly disclose XLR connector. However, in the same field of endeavor, Xinyuan et al disclose a microphone converter wherein the analog connector is an XLR connector (Xinyuan et al; Page 2; lines 25-35 XLR connector to digital circuit). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the connector taught by Xinyuan as user interface in the device taught by Kimura. The motivation to do so would have been to improve the convenience of the connection to a digital host.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (JP 2005039531A) in view of Xinyuan et al (CN 209170600U) and further in view of Kai et al (WO 2020078237 A1).
Regarding claim 18, Kimura in view of Xinyuan disclose the method of claim 17, but do not expressly disclose further comprising: selecting, from a plurality of digital signal processing modes, a selected digital signal processing mode; and performing, in accordance with the selected digital signal processing mode, digital signal processing of the sound detected by the first microphone and the audio signal from the second microphone to produce the digital signal. However, in the same field of endeavor, Kai et al disclose a microphone further comprising: selecting, from a plurality of digital signal processing modes, a selected digital signal processing mode (Kai et al; Para [0257]-[0258]); and performing, in accordance with the selected digital signal processing mode, digital signal processing of the sound detected by the first microphone and the audio signal from the second microphone to produce the digital signal (Kai et al; Para [0259][0263][0272]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the setting taught by Kai as settings in the device taught by Kimura. The motivation to do so would have been to improve the audio signal captured by the microphone.

Regarding claim 19, Kimura in view of Xinyuan and further in view of Kai et al disclose the method of claim 18, but do not expressly disclose further comprising adjusting one or more parameters of the digital signal processing mode based on a target gain. However, in the same field of endeavor, Kai et al disclose a microphone further comprising adjusting one or more parameters of the digital signal processing mode based on a target gain (Kai et al; Para [0127]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (JP 2005039531A) in view of Xinyuan et al (CN 209170600U) and further in view of Kai et al (WO 2020078237 A1) and further in view of Thramann et al (US 2019/0238244 A1).
Regarding claim 20, Kimura in view of Xinyuan and further in view of Kai et al disclose the method of claim 18, but do not expressly disclose wherein the selecting comprises selecting the selected digital signal processing mode based on a control signal received via the USB connector. However, in the same field of endeavor, Thramann et al disclose a device wherein the selecting comprises selecting the selected digital signal processing mode based on a control signal received via the USB connector (Thramann et al; Para [0044]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the control channel taught by Thramann as control channel in the device taught by Kimura. The motivation to do so would have been to improve the audio signal captured by the microphone.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651